DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2018/063356 filed 05/22/2018, has been received and acknowledged. 

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-7 in the reply filed on 07/06/2022 is acknowledged. Applicant argues that unity of invention is present as indicated by the international search authority. The examiner respectfully points out that the different groups lack unity of invention as the groups all require the technical feature of the composition as recited within claims 1, 8, 17, 18, and 19. However, this technical features does not make a contribution over the prior art as shown using Fujita (U.S. 2003/0121576). Therefore, Claims 8-19 are withdrawn and Claims 1-7 are pending examination as discussed below.

Claim Objections
Regarding Claim 1, the claim recites “as well as, in each case optionally, additionally of one or more elements” within lines 11-12. However this is considered to be grammatically incorrect. Appropriate action is required.
Regarding Claim 1, the claim recites “the remainder of less than 5% other components” within line 30. However this is considered to be grammatically incorrect. Appropriate action is required.
Regarding Claim 1, the claim recites “which is formed 70-95% of ferrite” within line 34. However this is considered to be grammatically incorrect. Appropriate action is required.
Regarding Claim 6, the claim recites “1-3.5 Fe”, however the examiner points out that there is no “%” sign that follows the range of iron. Furthermore, within line 4 the claim recites “…with the remainder Al and…”, however this is considered to be grammatically incorrect. Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claims recite within line 26 “…high carbon phases which are designed to be at least 70% plate-shaped…”. However, the examiner is unable to determine how one skilled in the art would design specific phases within a microstructure as described within the instant claim. To elaborate, the areas of the spec that are relevant to this limitation are paragraphs [0031], [0042], and [0049]. However, none of these areas would enable one of ordinary skill to design specific phases as described within the instant claims. MPEP 2164.01 explains that “the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation”. As such, there is not wording that elaborates upon microstructural design or how one of ordinary skill would experimentally produce such a microstructure. 
Further, plate-shaped high carbon phases with a ratio of length or width of 1.7, be at least 200 nm in the length direction, and specifically be arranged at distances of between 2nm to 50nm are an uncommon feature with respect to the state of the prior art. Thus, while the applicant has provided some working examples, and some direction in the form of the methodology that produces such a microstructure, it is unclear how one would go about designing such a phase without also performing a significantly large quantity of experimentation. 
Additionally, microstructural control is not a predictable task that one of ordinary skill would necessarily understand. It is often an unpredictable, time consuming, and experimentally rigorous task to control a microstructure in a way that consistently produces plate-shaped high carbon phases with a ratio of length or width of 1.7, be at least 200 nm in the length direction, and specifically be arranged at distances of between 2nm to 50nm. As such the examiner concludes that this feature is not enabled by the specification. 
Claims 2-6 are rejected as being dependent upon the above rejected Claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites, “…and are arranged at a distance of 50 nm to 2 µm…” within lines 28-29. However, the examiner is unsure what this is intended to mean, e.g., a distance from other phases, a distance from islands of the same phase, a distance from an outside edge? Appropriate action is required. 
Regarding Claim 1, the claim recites, “the remainder of less than 5% other components” within line 30. This limitation is considered to be indefinite as the sentence is left open ended, e.g., what is the remainder, what are other components, is the phrasing meant to say that other components comprise 5%? Appropriate action is required. 
Regarding Claim 1, the claim recites, “…the shares…” within line 37. There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required. 
Regarding Claim 1, the claim recites, “…the remaining austenite content…” within line 39. There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required. 
Regarding Claim 1, the claim recites, “martensitic or austenitic components”. However, the examiner is unsure what martensitic or austenitic components are, e.g., does the applicant mean phases? If so, is an austenitic component different than “the remaining austenite content” recited within line 39? Appropriate action is required. 
Regarding Claim 1, the claim recites that the structure can contain nitrides within lines 45-46, however the claim also includes that 0% nitrogen within the composition is possible. Thus, the examiner is unsure how nitrides can be formed within the steel in a scenario where 0% nitrogen exists. 
Regarding Claim 1, the claim recites a Markush-type limitation within lines 42-46 beginning with “wherein the remainder of the structure of the sheet metal part not taken up by the bainitic components consists of one or more components selected from the group consisting of…and then finished this paragraph with “…and other unavoidable impurities”. Thus it is unclear if the entire paragraph of possible structural inclusions are considered to be unavoidable and impurities, or if unavoidable impurities are considered as an entirely separate group. Appropriate action is required. 
Claims 2-6 are rejected as being dependent upon the above rejected Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 2003/0121576, previously cited) in view of Bian (DE-102008022401-A1). 

Regarding Claim 1 and Claim 3, Fujita teaches a steel sheet and manufacturing method (abstract). Fujita teaches a steel sheet, and specifically an example shown below within the provided Table (Table 1, Steel No. 2). Fujita does not teach any chromium (Cr) being within that example, however does teach within paragraph [0038] that a range of between 0.05 to 0.30 wt% Cr improves hardenability. Thus it would have been obvious to include a small amount of Cr with the motivation of improving hardenability. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the ranges required by Claim 3, the examiner points out that the example of Fujita includes carbon in an amount of 0.12 wt% and silicon in an amount of 0.50 wt%, whereas Claim 3 requires a lower end amount of 0.13 wt% and 0.60 wt% respectively. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the example of Fujita and the composition required by claim 3 are close enough that the two steels would be expected to have the same properties. 
With respect to the ranges required by Claim 4, the examiner points out that the example of Fujita includes carbon in an amount of 0.12 wt% and silicon in an amount of 0.50 wt%, whereas Claim 4 requires a lower end amount of 0.15 wt% and 0.70 wt% respectively. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the example of Fujita and the composition required by claim 4 are close enough that the two steels would be expected to have the same properties. 
With respect to the features of:
wherein the structure of the sheet metal part is 40-100% by plate-shaped bainite, which is formed from
70-95% ferrite
2-30% high carbon phases which are designed to be at least 70% plate-shaped with a plate length PL of at least 200 nm with a ratio of the plate length PL to the plate width PB of the plate-shaped high carbon phase PL/PB of at least 1.7 and are arranged at a distance of 50 nm to 2µm, and
the remainder of less than 5% other components, 
wherein the remaining structure of the sheet metal part which is not taken up by the plate-shaped bainite consists of up to 40% by area of the total structure of non-plate-shaped marked bainite, 
which is formed 70-95% of ferrite, 
2-30% of high carbon phases and
less than 5% of other components, 
wherein the sum of the shares of the plate-shaped and non-plate shaped bainite in the structure of the sheet metal part makes up at least 60% by area, 
wherein the remaining austenite content of the structure of sheet metal part is 2-20% by volume, and
wherein the remainder of the structure of the sheet metal part not taken up by the bainite components consists of one or more components selected from the group consisting of martensitic or austenitic components, proeutectiod ferrite, iron carbide, iron nitride, transition metal carbide, transition metal nitride, non-metal carbide, non-metal nitride, metal or non-metal inclusions, sulfide, and other unavoidable impurities. 
The examiner points out that these microstructural features are not explicitly described within Fujita. However, the examiner presents the methodology of Bian of which is considered to be substantially similar to the required aspects of the methodology recited within the instant specification, and would produce said microstructural features should the composition of Fujita be subjected to said process. To elaborate, Bian teaches a steel production method for producing a steel with a predominantly bainitic structure (paragraph [0004]). Bian teaches heating a steel sheet to above the Ac1 temperature (e.g., Bian teaches heating to the Ac3 temperature of which must traverse the Ac1 temperature) (paragraph [0007]). Bian teaches inserting the heated steel sheet into a forming tool at a tool temperature of between 300-500°C (paragraphs [0008]-[0009], and [0022]). Bian teaches a transfer time of between 6 to 12 seconds (paragraph [0042]). Bian teaches hot pressing the steel sheet into a metal part (paragraph [0042]). Bian teaches removing the metal part from the hot press and cooling the metal part to a cooling temperature of less than 200°C (e.g., “in air”) (paragraph [0050]). 
Bian does not teach a hot pressing time or cooling speed, not a final cooling time to a cooling temperature of less than 200°C. However, the examiner points out that these process variables are obvious to those of ordinary skill. To elaborate, both Bian and applicant are focused on producing a predominantly bainitic microstructure that has improved properties over the known prior art. Thus, while Bian does not explicitly recite that over the course of the hot pressing, the sheet being cooled for a time of between 1-50 seconds at a cooling speed of more than 10 K/s to a cooling stop temperature (of between 300-450°C); and further cooling the metal part to a temperature of less than 200°C within a cooling time of between 0.5-200 seconds - these features would have necessarily existed within Bian, or would otherwise have been obvious to those skilled in the art since any deviation off these temperatures and times would result in the formation of undesired microstructural phases (e.g., pearlite) and/or excessive grain growth of the bainitic phase (e.g., Arrhenius type grain growth). 
Therefore, with respect to the instant microstructural limitations, the examiner points out that if one uses the methodology of Bian with the composition of Fujita, one would appreciate that process and structure of Fujita as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the instant microstructural limitations would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Furthermore, one would have been motivated to use the composition of Fujita with the process of Bian as Bian teaches this process produces a predominantly bainitic microstructure, which results in improved deformation properties (paragraph [0012]). 

Table I - The composition of instant claims 1, and 3-4 compared to example “Steel No. 2” within Fujita (U.S. 2003/0121576). 
Chemical Component
Claim 1
(weight %)
Claim 3
(weight %)
Claim 4
(weight %)
Fujita
“Steel No. 2”
 (weight %)
C
0.10 - 0.30
0.13 - 0.25
0.15 - 0.20
0.12
Si
0.50 - 2.0
0.60 - 1.4
0.70 - 1.0
0.50
Mn
0.50 - 2.40
0.9 - 1.8
1.1 - 1.6
1.30
Al
0.01 - 0.20
0.01 - 0.1
0.01 - 0.20
0.045
Cr
0.005 - 1.5
0.15 - 0.75
0.005 - 1.5
0.05 - 0.30
P
0.01 - 0.10
-
-
0.028
…one or more element optionally selected from the group consisting of:
Ti
0.005 - 0.10
-
-

Nb
0.005 - 0.10
-
-

V
0.001 - 0.20
-
-

B
0.0005 - 0.01
-
-
0.0026
Ni
0.05 - 0.40
-
-
0.20
Cu
0.01 - 0.80
-
-

Mo
0.01 - 1.0
-
-
0.10
W
0.001 - 1.0
-
-

Fe and unavoidable impurities* 
Remainder
Remainder
Remainder
Remainder
* Impurities comprises less than 0.05% S and less than 0.01 N



Regarding Claim 2, the example of Fujita (Table 1, Steel No. 2) meets the activation energy of bainite formation requirements (i.e., < 45 kJ) for B contents of more than 0.0005% by weight as shown below within (1) through (9). The examiner points out that (1) through (3) show the simplification progression, whereas (4) through (7) show that both ends of the Cr range of Fujita meet the requirements of the instant claim. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Qb [kJ] = (90×%C + 10×(%Mn + %Mo) + 2×(%Cr + %Ni) + 1×%Cu + 2) [kJ/wt%]       (1)
Qb [kJ] = (90×(0.12) + 10×((1.3) + (0.10)) + 2×((0.05 to 0.3) + 0.20) + 1×(0) + 2) [kJ/wt%]  (2)
Qb [kJ] = (10.8 + 14 + 2×((0.05 to 0.3) + (0.20)) + 2) [kJ/wt%]                       (3)
Qb-0.05% Cr [kJ] = (10.8 + 14 + 0.5 + 2)(wt%) [kJ/wt%]                                    (4)
Qb-0.05% Cr [kJ] = 27.3 kJ                                                      (5)
Qb [kJ] = (10.8 + 14 + 1 + 2)(wt%) [kJ/wt%]                                         (6)
Qb-0.3% Cr [kJ] = 27.8 kJ                                                      (7)

Regarding Claim 5, Fujita teaches the sheet metal part being provided with a metallic corrosion protection coating (paragraph [0074]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 2003/0121576, previously cited) in view of Bian (DE-102008022401-A1) as applied to claim 1, and further in view of Maki (U.S. 2013/0095345). 

Regarding Claim 6, Fujita is relied upon for the reasons given above in addressing claim 1. However, Fujita does not teach the metallic corrosion protection coating consisting of (in% by weight) 3-15% Si, 1-3.5 Fe%, optionally up to 40% Zn, up to 0.5% of one or more alkaline or alkaline earth metals, optionally up to 1% Mg, with the remainder being Al and unavoidable impurities. 
Maki teaches a hot dip Al coated steel sheet having discoloration resistance (abstract). Maki teaches the corrosion protection coating consisting of 4 to 11% Si, and the balance being Al and unavoidable impurities (paragraphs [0021], and [0060]). Maki teaches this coating composition as being able to resist heat discoloration (paragraph [0061]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita with the concepts of Maki with the motivation of imparting discoloration resistance. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 2003/0121576, previously cited) in view of Bian (DE-102008022401-A1) as applied to claim 1, and further in view of McCrink (U.S. 2007/0045384).  

Regarding Claim 7, Fujita is relied upon for the reasons given above in addressing claim 1. However, Fujita does not teach the sheet metal part being hot stamped. 
McCrink teaches a method for manufacturing gas and liquid storage tanks (abstract). McCrink teaches that the utilization of hot stamping processes allows for simultaneous hardening of the metal parts (paragraph [0016]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita with the concepts of McCrink with the motivation of simultaneously hardening components during forming. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735